      Case 2:18-cv-02332-JAT Document 377 Filed 12/02/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   BBK Tobacco & Foods LLP,                             No. CV-18-02332-PHX-JAT
10                     Plaintiff,                         ORDER
11   v.
12   Skunk Incorporated, et al.,
13                     Defendants.
14
15          Pending before the Court is, among other motions, Plaintiff BBK Tobacco & Foods
16   LLP’s Motion for Order Permitting Filing Under Seal (Doc. 277). The Court now rules on

17   the motion.
18          In the Court’s previous Order addressing the parties’ other motions to seal, the Court

19   set forth the standard applicable to motions to seal and described the exhibits Doc. 277

20   seeks to seal:
21                    A.     Motions to File Under Seal
22                            Because there is a strong presumption in favor of public
                      access to court documents, a party seeking to seal a judicial
23                    record “bears the burden of overcoming this strong
                      presumption by meeting the ‘compelling reasons’ standard.”
24                    Kamakana v. City and County of Honolulu, 447 F.3d 1172,
                      1178 (9th Cir. 2006) (internal citation omitted). This means
25                    “the party must articulate compelling reasons supported by
                      specific factual findings that outweigh the general history of
26                    access and the public policies favoring disclosure.” Id. at
                      1178–79 (internal quotations omitted). These compelling
27                    reasons must be shown in order to seal judicial records attached
                      to a dispositive motion, even if the dispositive motion, or its
28                    attachments, were previously filed under seal or protective
                      order. Id. at 1179.
      Case 2:18-cv-02332-JAT Document 377 Filed 12/02/20 Page 2 of 3



 1                        After conscientiously balancing the competing interests
                   of the public and the party who seeks to keep certain judicial
 2                 records secret, “if the court decides to seal certain judicial
                   records, it must base its decision on a compelling reason and
 3                 articulate the factual basis for its ruling, without relying on
                   hypothesis or conjecture.” Id. (internal quotations omitted).
 4                 Where a party shows that its documents contain sources of
                   business information that might harm its competitive standing,
 5                 the need for public access to the records is lessened. See Nixon
                   v. Warner Comm’ns, Inc., 435 U.S. 589, 598 (1978).
 6
                          1.      Doc. 277
 7
                          In its first motion, Plaintiff moves to file under seal two
 8                 exhibits that are referenced in its motion for partial summary
                   judgment, namely Exhibits 9 and 57. Defendants have not filed
 9                 an opposition to the motion.
10                         Exhibit 9 is a collection of invoices to several of
                   Plaintiff’s customers. These invoices contain the customers’
11                 names and addresses, as well as wholesale pricing information.
                   The invoices also list the types and volume of products sold.
12                 Exhibit 57 contains a list of customers to whom Plaintiff sold
                   its “Skunk Sack” products, the date of each sale, the price at
13                 which the product was sold, and calculation of total sales
                   revenues by month between November 2014 and November
14                 2019.
15
     (Doc. 369 at 2–3). The Court also noted that although Plaintiff referenced a declaration of
16
     its general counsel, Brendan Mahoney, to support its motion, Mahoney’s declaration was
17
     not attached an exhibit. (Id. at 3). Pursuant to the Court’s Order, Plaintiff has since filed
18
     Mahoney’s declaration. (Doc. 373-1).
19
            Mahoney’s declaration provides that Plaintiff maintains the information contained
20
     in Exhibits 9 and 57 as confidential and protects the information from disclosure to its
21
     competitors. (Id. at 3). Mahoney further asserts that public disclosure of its customers, their
22
     contact information, wholesale prices, sales numbers, and revenue information would
23
     result in a competitive disadvantage to Plaintiff. (Id. at 3–4). The Court finds that public
24
     disclosure of this information would result in a competitive disadvantage to Plaintiff that
25
     outweighs the policy in favor of public disclosure. See B2B CFO Partners, LLC v.
26
     Kaufman, No. CV 09-2158-PHX-JAT, 2011 WL 6297930, at *3 (D. Ariz. Dec. 16, 2011)
27
     (“The Court finds that disclosure of . . . customer invoices could harm Defendants’
28
     competitive standing because it would give competitors the ability to directly undercut


                                                  -2-
      Case 2:18-cv-02332-JAT Document 377 Filed 12/02/20 Page 3 of 3



 1   Defendants’ pricing and thereby win clients away from Defendant.”).
 2         Accordingly,
 3         IT IS ORDERED that Plaintiff’s Motion for Order Permitting Filing Under Seal
 4   (Doc. 277) is GRANTED.
 5         The Clerk of the Court shall file under seal Exhibit 9 (currently lodged at Doc. 278)
 6   and Exhibit 57 (currently lodged at Doc. 279).
 7         Dated this 2nd day of December, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
